Citation Nr: 0418179	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a dental disorder 
to include as a result of trauma for the purpose of obtaining 
VA outpatient treatment.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of injury to the left eye.

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of injury to the left face and left nerve. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In a January 2004 (VA Form 21-4138) response to a December 
2003 supplemental statement of the case (SSOC), the veteran 
withdrew his claims for service connection for otitis media 
and for disorders to the face, neck, arms and chest, post 
status thermal injury to the face, neck, arms and chest.  See 
38 C.F.R. § 20.204 (2003).  Thus, these issues are no longer 
in appellate status.

A review of the record also shows that, in a March 2004 
rating decision, the RO, in pertinent part, denied service 
connection for tinnitus.  In a February 2004 informal hearing 
presentation the veteran's representative noted that tinnitus 
is rated as a persistent condition and is diagnosed based 
upon purely subjective complaints and that the absence of 
hearing loss in service is not fatal to the claim.  The Board 
construes this statement, as a notice of disagreement (NOD) 
with the March 2004 denial of the veteran's service-
connection claim for tinnitus.  See 38 C.F.R. § 20. 300 
(2003).  This issue, along with his claim of entitlement to 
service connection for a dental disorder to include as a 
result of trauma for the purpose of obtaining VA outpatient 
treatment, are addressed in the REMAND portion of this 
decision and will be REMANDED to the RO and VA Medical Center 
(VAMC) via the Appeals Management Center (AMC), in 
Washington, D.C.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the service-connection and increased rating 
claims addressed in this decision.

2.  There is competent medical evidence that the veteran's 
current bilateral hearing loss was incurred in, or aggravated 
by, service.

3.  The veteran's residuals of a left eye injury are 
manifested primarily by complaints of pain, a trace posterior 
subcapsular cataract (PSC), a small chorioretinal scar, and 
corrected visual acuity for distance of no worse than 20/50- 
in the left eye and 20/20 in the right eye; it is not 
manifested by visual acuity of 15/200 or 20/200 in the left 
eye and 20/40 in the right eye.

4.  The veteran's residuals of injury to left face and left 
nerve are not manifested by muscle damage interfering to any 
extent with mastication, scarring or severe, incomplete 
paralysis of the seventh cranial (facial) nerve.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of injury to the left eye have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.84a, Diagnostic Codes 6009, 6078, 6079 
(2003). 

3.  The criteria for an initial rating in excess of 10 
percent for residuals of injury to the left face and left 
nerve have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8207 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), became effective on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  It essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  See VAOPGCPREC 2-2004.

Here, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A.  In this 
connection, the Board finds that all relevant facts 
pertaining to the veteran's service-connection and increased 
rating claims have been properly developed as service and VA 
medical records, VA examination reports dated in June and 
December 2001 and in July and August 2003 have been 
associated with the file.  These records, which evaluate the 
veteran's hearing loss and the status of his left eye and 
facial nerve disabilities are adequate for determining 
whether service connection for hearing loss and/or higher 
initial disability ratings are warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In an April 2003 statement 
of the case (SOC) and a December 2003 supplemental statement 
of the case (SSOC), a rating decision, and a March 2001 and 
June 2003 VCAA letters, VA advised the veteran of what must 
be shown to establish service connection or a higher rating.  
In March 2001 and June 2003 letters, VA advised the veteran 
of the new duty to assist provisions of the VCAA and gave him 
an opportunity to supply additional information in support of 
his claims.  The veteran responded and referred to service 
medical records and VA examination reports that were already 
in the claims file.  Thus, the Board finds that the VA has 
obtained, or made reasonable efforts to obtain, all medical 
evidence, which might be relevant to the veteran's claims.  
Accordingly, the Board finds that no further notice or 
assistance to the veteran in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A.

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Subsequently, in 
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *22 (U.S. App. Vet. Cl. June 24, 2004) 
(Pelegrini II), the Court withdrew its opinion in Pelegrini I 
and specifically recognized that, "where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§ 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id.  Instead, the Court held that the appellant has the right 
on remand to VCAA content-complying notice and proper 
subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to any of 
the issues discussed on appeal was harmless error.  In 
letters to the veteran dated in March 2001 and June 2003, an 
April SOC, and a December 2003 SSOC, the RO informed him of 
what information he needed to establish entitlement to 
service connection and/or to higher ratings, that he should 
send in information describing additional evidence or the 
evidence itself.  The notice the AOJ provided to the 
appellant in March 2001 was given prior to the initial AOJ 
adjudication, while the June 2003 notice was given after the 
initial AOJ adjudication of the claims, the notice was 
provided by the RO prior to the transfer of the appellant's 
case to the Board, and the content of that notice and various 
duty to assist letters, along with the SOC and SSOC, fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The March 2001 and June 2003 letters 
together satisfy the VCAA content-complying notice of 
Pelegrini II, after which the case was readjudicated and an 
SSOC was provided to the veteran.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  In a statement received in February 2004, the 
veteran indicated that he had no additional evidence to 
submit.  Therefore, in light of the holding in Pelegrini II, 
to decide the appeal on the veteran's service-connection and 
increased rating claims would not be prejudicial error to the 
claimant.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  Furthermore, as indicated in § 3.159(b), in what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g). . ."  
Pelegrini II, No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 
370, at *23.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection and increased 
rating claims.  In particular, the RO asked the veteran to 
tell VA about any additional information or evidence that the 
veteran wanted VA to try and get for him and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters, an SOC, an SSOC and their accompanying 
notice letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing service 
connection and increased ratings.  He has, by information 
letters, a rating decision, an SOC, and an SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

I. Background

Service medical records are positive for diagnosis of 
bilateral hearing loss.  A February 1982 enlistment 
examination report showed high-frequency hearing loss with 
puretone thresholds, in decibels, were as follows:




HERTZ 
(Hz)



500
1000
2000
3000
4000
RIGHT
10
 5
--
--
30
LEFT
 5
10
--
15
60

At 6000 Hz, puretone thresholds, in decibels, were 75 on the 
right and 80 on the left.

A July 1982 eye consultation reflects visual acuity of 20/20 
in both eyes.

In February 1983, the veteran was assigned to the Cook School 
at Fort Jackson, South Carolina.  On the evening of February 
27, 1983, the veteran partied at a U. S. Army command 
sponsored activity at the Cadence Club and he later returned 
to the barracks.  Late that evening, he was assaulted by 
unknown individuals and sustained severe ocular and facial 
trauma to his left eye.  On examination at admission to the 
hospital, the veteran had visual acuity of 20/20 in the right 
eye and light perception vision only in the left eye.  There 
was massive chemosis and erythema of the eyelids, which were 
swollen tightly shut.  There was no hyphema.  No examination 
of the retina was possible due to the swelling lids.  An X-
ray showed that the veteran had marked sinusitis and a 
possible fracture of the left inferior orbital rim.  He was 
hospitalized until March 4, 1983.  During that time, the 
veteran's visual acuity improved to 20/40 in the left eye.  
His lid edema resolved and the veteran was maintained on 
topical sinus medication and oral Keflex, and analgesia 
improved.  He developed a severe sinusitis and serious otitis 
media, requiring further treatment.  

The veteran was seen for dental treatment on March 5 and on 
March 14, 1983 and he was referred to oral surgery.  At a 
March 14, 1983 follow-up appointment, it was discovered that 
the veteran had visual acuity of 20/15 in the right eye and 
20/20 in the left eye.  In addition, he had an infraorbital 
anesthesia from the left infraorbital rim extending down to 
his gum line, which was felt to be secondary to the trauma.  
The veteran also had a resolving subconjunctival hemorrhage 
and an early macular hole formation in his left eye.  The 
retina was attached and he had pressure of 18 in his left 
eye.  Due to the fact that the veteran still had residual 
damage from the trauma and could conceivably develop 
blindness, cataract and glaucoma in the left eye, it was 
recommended that he be referred to the Medical Evaluation 
Board for disposition.  The discharge diagnoses included: 
status post thermal injury to face, neck, arms and chest, 
existed prior to service; chronic serious otitis media, 
bilateral, developed on active duty; blunt trauma to the left 
eye and face, sustained on active duty on February 27, 1983, 
with early macular hole formation and potential cataract and 
glaucoma of the left eye; and left inferior orbital nerve 
paresthesia sustained from trauma on February 27, 1983.  It 
was recommended that the veteran be placed on the temporary 
duty retirement list (TDRL) as some of the symptoms could 
resolve in a few years.

A March 1983 audiology examination report showed defective 
hearing with puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
18
35
LEFT
15
15
15
30
65

At 6000 Hz, puretone thresholds, in decibels, were 70 on the 
right and 70 on the left.

A March 1983 Physical Evaluation Board (PEB) Proceedings 
found the veteran physically unfit for duty because of 
uncertainty about the ultimate outcome of the injury to his 
left eye; that his condition was expected to change and a 
year on TDRL was recommended.  

In July 1983, the veteran was accorded a hearing.  The 
veteran asked that he be found physically fit for duty 
because he contended that he had completely recovered from 
his left eye and facial injuries.  Even though PEB found him 
fit for duty but the veteran was discharged from the service 
in November 1983.

A November 1983 separation examination report showed puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
15
35
LEFT
25
20
20
15
75

At 6000 Hz, puretone thresholds, in decibels, were 70 on the 
right and 80 on the left.  The examiner noted bilateral, high 
frequency neurosensory hearing loss secondary to trauma, PEB 
awarded PH3 profile on July 22, 1983.  The examiner also 
annotated "TE" or tooth extraction under 21 for "mouth and 
throat" and macula hole of the left eye, PEB awarded PH3 
profile, under 25 for "ophthalmoscopic."   

At a June 2001 VA cranial nerve examination, the veteran 
reported that immediately after his left eye injury, the left 
side of his face was numb from the middle of his nose across 
the cheek to just in front of his ear and including the 
maxillary gingiva.  The area of numbness had decreased over 
the years, but he stated he now had hypersensitivity to light 
touch which causes a brief severe stab of pain and tearing of 
his left eye.  He managed this pain by forcefully pressing on 
his face.  The veteran also reported left eye pain, which 
could be brief or last all day.  During the most recent 
episode two days earlier, he was told that his eye looked 
bloodshot.  On examination, there were scars from old burns 
over the neck onto the lower jaw but not on cheeks of upper 
face.  There was decreased motion of the left corner of mouth 
but no drooling.  Light touch was less acute on the left half 
of the face and triggered a twinge of pain when applied to 
the left cheek.  Cold was more intense over the left cheek.  
The veteran opened and closed his mouth forcefully with jaw 
in midline.  His hearing was somewhat decreased to finger rub 
on left.  All speech sounds were within normal limits.  The 
impression was traumatic injury to the left infraorbital 
nerve, and perhaps initially, to the entire maxillary 
division of the trigeminal nerve with residual neuropathic 
pain (that is, causalgia) that is mildly disabling, partly 
because the veteran is stoic and refuses to stop working.

At a June 2001 VA eye examination, the veteran reported 
gradually decreasing vision in the left eye for approximately 
the last 15 years.  He stated that occasionally he had pain 
behind the left eye, but did not notice any visual changes 
accompanying this pain.  The veteran denied any history of 
flashes or floaters or any other ocular irritation.  On 
examination, the best corrective visual acuity was 20/20 in 
the right eye and 20/50- in the left eye, without improvement 
with refraction.  Intraocular pressures were noted to be 16 
in the right eye and 19 in the left eye.  His refraction in 
the left eye was +0.75, spherical without improvement in his 
visual acuity.  Confrontation of visual fields, motility, and 
pupillary examination were within normal limits.  There was 
no relative afferent pupillary defect appreciated.  Anterior 
slit-lamp examination revealed a trace posterior subcapsular 
cataract in the left eye, clear lens in the right eye.  
Corneas were clear in both eyes.  Sclera and conjunctiva were 
quiet in both eyes.  Iris was intact bilaterally.  Dilated 
funduscopic examination reflected healthy macula, periphery 
and vessels in the right eye.  The left eye showed a small 
chorioretinal scar in the inferior periphery and the cup-to-
disc ratio was noted to be 0.8 in each eye within the 
temporal rim of each eye.  The impression was glaucoma 
suspect with enlarged cup-to-disc ration and early posterior 
capsulare cataract in the left eye.

At a December 2001 VA ear disease examination, the veteran 
reported a history of military, occupational and recreational 
noise exposure and episodes of inner ear infection in 1989 
and 1990 that made him very dizzy, but resolved completely 
with medication.  Immittance findings were consistent with 
normal middle ear function in both ears.  Audiogram results 
revealed high-frequency sensorineural hearing loss of 
moderate to severe degree in both ears possibly consistent 
with noise exposure.  Audiogram results showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
60
85
LEFT
20
25
15
55
85

Speech recognition scores were 84 percent in the right ear 
and 78 percent in the left ear.  Medical follow-up treatment 
was recommended.  The examiner added that a review of the 
record shows a significant period of time between the 
veteran's discharge from service and the onset of tinnitus 
approximately five years ago.  His history was complicated by 
post-service occupational noise exposure.  Consequently, the 
examiner added that it would seem les than likely that the 
tinnitus he experiences was the result of the veteran's 
military noise exposure; however, it was likely that the 
hearing loss was the result of exposure to noise in the 
military. 

A July 2003 VA audiological examination report reflected that 
the veteran's pre-enlistment audiogram from February 1982 
showed normal hearing from 500 Hz through 3000 Hz and mild 
hearing loss of 35 decibels at 4000 Hz and severe hearing 
loss of 70 decibels at 6000 Hz in the right ear, and normal 
hearing from 500 Hz to 3000 Hz and severe hearing loss of 75 
decibels at both 4000 and 6000 Hz in the left ear.  A March 
1983 audiogram indicated normal hearing from 500 Hz through 
3000 Hz in both ears with a 35 decibel hearing loss at 4000 
Hz and a 70 decibel hearing loss at 6000 Hz in the right ear, 
and a 70 decibel hearing loss at both 4000 and 6000 HZ in the 
left ear.  The veteran complained of bilateral hearing loss 
and tinnitus.  He reported working as a helicopter mechanic 
in service and in a machine shop both before and after 
service, but indicated that hearing protection was used.  The 
veteran denied any recreational noise exposure.  On 
examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
60
85
LEFT
20
20
15
50
90

Speech discrimination scores were excellent bilaterally.  
Tympanometry findings were consistent with normal middle ear 
function and ipsilateral acoustic reflex thresholds were 
present bilaterally.  Testing results indicated normal 
hearing from 250 Hz through 2000 Hz with moderate to severe 
profound sensorineural hearing loss from 3000 through 8000 
Hz, bilaterally.  The examiner opined that the veteran's 
hearing loss was not due to exposure to noises while in the 
military because the veteran's pre-enlistment and separation 
(March 1983) audiograms were unchanged. 

At an August 2003 VA ear disease examination, the veteran's 
external ears were normal.  There was no deformity.  There 
was some cerumen in both ear canals, which was not causing 
blockage of sound and was removed.  The tympanic membrane and 
tympanum were normal in both ears.  There was no discharge or 
evidence of cholesteatoma or facial nerve weakness.  There 
was no active ear disease present.  The impression was 
bilateral high-frequency sensorineural hearing loss and 
tinnitus secondary to hearing loss.  The examiner added that 
while there is definitely a high-frequency sensorineural 
hearing loss and this may have occurred partly during the 
veteran's time on active duty, the claims file is very clear 
on the fact that his hearing did not change significantly 
during the time of his active duty service.

At an August 2003 VA cranial nerve examination, the veteran 
reported some left eye on-and-off blurring and some matting.  
He was a truck driver and had not lost any days of work do to 
these symptoms.  The veteran stated that he does have a 
headache that seems to localize around the left orbital area 
three to four days out of the week and can last as long as a 
half a day without relief with Tylenol or Aleve.  He 
sometimes pushes on the eye itself, which helps relieve the 
pain.  On physical examination, there was no obvious 
deformity about the face.  Cranial nerves II-XII were intact.  
Some hyperesthesia was noted with light touch about distal to 
the left orbit.  Sensation and motor nerves were all intact.  
The diagnosis was left inferior orbital nerve paresthesia 
related to facial trauma.

II. Analysis

A. Service-Connection Claim for Hearing Loss

The veteran claims that his bilateral hearing loss and 
tinnitus are due to service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.1(k), 3.303(a) (2003).  Where a veteran who served for 
ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as sensorineural hearing loss, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. 
§ 3.303(b).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail 
regarding a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2003).

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id., at 159-60.

After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss is warranted.  
Post-service audiometric testing establishes current hearing 
loss constituting a disability under 38 C.F.R. § 3.385.  The 
veteran's service medical records include entrance and 
separate examination reports, which note that the veteran's 
ears and eardrums were clinically evaluated as normal.  
Moreover, these records showed hearing loss in the left ear 
to a degree of 10 percent or more within one year of the 
veteran's separation from service.  At 4000 Hz, the veteran's 
hearing loss in decibels in the left ear decreased from 60 on 
entrance examination to 75 at separation examination in 
November 1983.  Thus, the veteran's hearing loss in the left 
ear is presumed to have been aggravated by service under the 
provisions of 38 C.F.R. §§ 3.303, 3.307, 3.309.  The December 
2001 VA ear disease examiner linked the veteran's hearing 
loss to noise exposure in service.  The August 2003 
audiological examiner in giving a nexus opinion mistakenly 
compared the veteran's entrance audiograms to his March 1983 
audiogram, thinking that the latter was the veteran's 
separation examination audiogram.  However, the veteran's 
November 1983 separation examination report not only shows 
defective hearing in both ears at the higher frequencies but 
the examiner also specifically noted bilateral, high-
frequency neurosensory hearing loss secondary to trauma, PEB 
awarded PH3 profile on July 22, 1983.  Having reviewed the 
evidence in its entirety, resolving the benefit of doubt in 
the veteran's favor, the record indicates that the veteran's 
bilateral hearing loss was incurred in, or aggravated by, 
service.  Thus, the Board finds that service connection is 
warranted for bilateral hearing loss.  See U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003).

B.  Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2003); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).  

Residuals of Injury to the Left Eye

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2003).  In 
this case, Diagnostic Code 6009 would indicate that an injury 
to the left eye is the service-connected disorder and when 
hyphenated with Diagnostic Code 6027 would indicate that 
traumatic cataract is a residual condition.  Under Diagnostic 
Code 6027, preoperative traumatic cataracts are rated on 
impairment of vision.

Diagnostic Code 6009 provides a 10 percent disability rating 
for unhealed eye injuries.  This diagnostic code notes that 
such disabilities, in chronic form, are to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology, with 10 percent being the 
minimum rating during active pathology.  See 38 C.F.R. § 
4.84a (2003).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2003).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2003).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2003).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2003).

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  A 10 percent disability 
rating is assigned for impairment of central visual acuity in 
the following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2003).  A 20 percent evaluation is warranted in 
cases of vision of 15/200 in one eye and 20/40 in the other 
eye, 20/200 in one eye and 20/40 in the other eye, 20/100 in 
one eye and 20/50 in the other eye, or 20/70 in one eye and 
20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078 (2003).

Visual field impairment is rated in accordance with 38 C.F.R. 
§ 4.84(a), Diagnostic Code 6080 (2003).  The method for 
determining the extent of the contraction of the visual field 
is set forth in 38 C.F.R. §§ 4.76 and 4.76(a) (2003).  A 10 
percent rating is warranted for contraction of the visual 
field in one eye to at least 60 degrees but not to 15 
degrees.

Generally, in establishing an evaluation for a service-
connected disability, the use of manifestations not resulting 
from the service-connected disease or injury is to be 
avoided.  38 C.F.R. § 4.14 (2003).  However, under certain 
circumstances, compensation is payable for the combinations 
of service-connected and nonservice-connected disabilities as 
if both disabilities were service-connected, provided that 
the nonservice-connected disability is not the result of 
willful misconduct.  38 U.S.C.A. § 1160 (West 2002); 38 
C.F.R. § 3.383 (2003).  For the eyes, the foregoing is 
applicable when there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  Id.  As 
such, when evaluating the service-connected eye, it is proper 
to consider the nonservice-connected eye as normal (20/40 or 
better), unless there is total blindness in both eyes.  38 
U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.79 (2003); Villano v. 
Brown, 10 Vet. App. 248 (1997).

The appellant is not service-connected for any disability of 
the right eye.  The appellant is not blind in his right eye; 
therefore, his right eye is considered normal for rating 
purposes.  Thus, in evaluating his left eye disability, the 
nonservice-connected right eye vision will be considered 
20/40, reflecting normal vision.  See 38 C.F.R. §§ 3.383(a), 
4.14.

In this case, however, the veteran's June 2001 VA examination 
revealed best-corrected vision of 20/20 in the right eye and 
20/50- in the left eye.  This degree of disability, however, 
is fully contemplated by the current 10 percent evaluation, 
notably as this evaluation is assigned in cases with vision 
of 20/100 in one eye and 20/40 in the other eye.  To warrant 
a higher, 20 percent, rating visual acuity of the left eye 
would need to be 15/200 or 20/200 and 20/40 in the right eye.  
Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for residuals of injury to 
the left eye.

Residuals of Injury to the Left Face and Left Nerve

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).

The RO has evaluated the veteran's residuals of injury to 
left face and left nerve as 10 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8207 for the criteria of 
paralysis of the cranial nerves.  Under that code, a 10 
percent evaluation is assigned where there is evidence of 
moderate, incomplete paralysis and a 20 percent evaluation is 
warranted for severe incomplete paralysis of the seventh 
cranial (facial) nerve.  A 30 percent evaluation, the maximum 
available, is warranted where there is evidence of complete 
paralysis.  Evaluation of paralysis is dependent upon 
relative loss of innervation of facial muscles.  38 C.F.R. § 
4.124a, Diagnostic Code 8207 (2003).

The Board notes that under 38 C.F.R. § 4.73, Diagnostic Code 
5325, injury to the facial muscles is evaluated under 
Diagnostic Code 8207, under Diagnostic 7800 (disfiguring 
scar), or any other appropriate diagnostic code, with a 
minimum 10 percent assignable for interfering to any extent 
with mastication.  38 C.F.R. § 4.73, Diagnostic Code 5325 
(2003).  However, VA examinations have not shown any residual 
injury to the facial muscles interfering to any extent with 
mastication or any scarring as a result of the veteran's in-
service assault.  Thus, the Board finds that the veteran's 
disability is appropriately rated under Diagnostic Code 8207.

VA examinations of June 2001 and August 2003 do not reflect 
severe, incomplete paralysis of the facial cranial nerve.  To 
the contrary, cranial nerves II-XII were shown to be intact 
at both examinations.  On examination in June 2001, the 
veteran was shown to have no more than some decreased motion 
of the left corner of his mouth without drooling and light 
touch was less acute on the left half of the face, triggering 
a twinge of pain when applied to the left cheek.  At the 
August 2003 examination, some hyperesthesia was noted with 
light touch about distal to the left orbit.  But sensation 
and motor nerves were all intact.  The diagnosis was left 
inferior orbital nerve paresthesia related to facial trauma.  
These minimal findings fall far short of severe, incomplete 
paralysis of the seventh (facial) cranial nerve under 
Diagnostic Code 8207.  Under the circumstances, a disability 
approaching severe, incomplete paralysis, requisite for the 
next higher evaluation, is neither demonstrated nor 
approximated.  Accordingly, the preponderance of the evidence 
is against an evaluation in excess of 10 percent and the 
claim on appeal is denied.

There is no evidence that the veteran's residuals of injury 
to the left eye, face and nerve have been more severe than 
the extent of disability contemplated in the separate 10 
percent ratings for any extended period of time during the 
initial evaluation period.  Fenderson, 12 Vet. App. 119.  
Consequently, the Board finds an initial 10 percent rating, 
and no more, is warranted for both disabilities.  

In reaching this decision the Board also considered the issue 
of whether the veteran's service-connected disabilities, 
alone, present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization, due solely to the veteran's service-
connected disabilities, as to render impractical the 
application of the regular schedular standards.  Moreover, 
the veteran has stated that his has not lost any days of work 
due to residuals of his left eye and face injury.  The 
regular schedular standards and the ratings currently 
assigned, adequately compensate the veteran for any adverse 
impact caused by his service-connected disabilities.  In 
light of the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Service connection for bilateral hearing loss is granted.

An initial rating in excess of 10 percent for residuals of 
injury to the left eye is denied.

An initial rating in excess of 10 percent for residuals of 
injury to the left face and left nerve is denied.




REMAND

A.  Dental Claim

As noted earlier, in February 1983, the veteran was 
personally assaulted and sustained injuries to his left eye 
and face.  He was hospitalized for about a week.  March 1983 
dental records show that the veteran was seen on March 5 and 
14, 1983, at the latter visit he was referred for an oral 
surgery consult.  At that consult, the veteran was found to 
have infraorbital anesthesia from the left infraorbital rim 
extending down to his gum line felt to be secondary to the 
trauma sustained on February 27, 1983.  Further, his November 
1983 separation examination report contains an annotation for 
tooth extraction.  The report does not reveal which 
tooth/teeth or the reason for extraction, to include whether 
it was due to trauma.  

The veteran's DD Form 214 shows that he served for more than 
90 days, from March 1982 to November 1983; that he was given 
an honorable discharge; and that he was not provided dental 
care within 90 days prior to separation.  It is not clear 
from the record whether the veteran is seeking service 
connection due to dental trauma for the purpose of obtaining 
VA outpatient dental treatment.  See 38 C.F.R. §§ 3.381, 
4.150 (2003); see also 64 Fed. Reg. 30,392 (June 8, 1999).  
Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 
(1993), a claim for service connection is also considered a 
claim for VA outpatient dental treatment.  The latter type of 
claim must be referred to the VAMC for adjudication.  In 
order to meet the conditions to be eligible under Class II 
for VA outpatient dental treatment, ordinarily, the veteran's 
application for treatment must be made within 90 days after 
discharge or release from service and a VA dental examination 
must be completed within 6 months after discharge or release 
from service, unless delayed through no fault of the veteran.  
38 C.F.R. §§ 17.161(b)(1)(i), 17.162 (2003).  The veteran's 
dental claim was received in July 2002.  Even so, there is 
nothing in the record indicating whether the veteran was 
given written notice of eligibility for VA outpatient dental 
treatment at the time of his release from service.  If he was 
not provided such notice, the time limit is not considered to 
have begun, in other words, it is equitably tolled.  
38 U.S.C.A. § 1712(b)(2); see Mays, 5 Vet. App. at 306-07.  

On remand, the RO should contact the National Personnel 
Records Center (NPRC) to obtain the service medical and 
personnel records to locate any notice of dental benefits 
that the service department was supposed to give the veteran 
and to identify the tooth/teeth that was extracted that was 
noted on the November 1983 examination report and the reason 
for extraction.  Under VA's duty to assist, if the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  On remand, the RO should refer the claim for VA 
outpatient dental treatment to the VAMC for adjudication and 
should schedule the veteran for a dental examination to 
ascertain which tooth was extracted and whether it was 
extracted as a result of the trauma he sustained on February 
27, 1983.  Moreover, the RO should comply with the notice and 
duty to assist provisions of the VCAA, provide him with the 
applicable regulations including 38 C.F.R. §§ 3.381, 4.150, 
17.161 and 17.162, and ask him to identify his dental care 
providers since 1983 to obtain pertain treatment records.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

B. Service Connection for Tinnitus

As noted above, the Board construes a June 2004 informal 
hearing presentation filed by the veteran's national 
representative as an NOD with a February 2004 rating 
decision, which, in pertinent part, denied entitlement to 
service connection for tinnitus.  In this regard, the Board 
observes that the August 2003 VA ear disease examiner opined 
that the veteran's tinnitus was secondary to his bilateral 
hearing loss, for which service connection was granted above.  
The Board observes that the RO has yet to discuss this issue 
in an SOC.  The Court has held that where the Board finds an 
NOD has been submitted to a matter that has not been 
addressed in an SOC, the issue should be remanded to the RO 
for appropriate action.  Manlincon, 12 Vet. App. 238.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA dental care 
providers that have treated him from 
November 1983 to the present.  The RO 
should attempt to obtain records from 
each dental care provider he identifies.  
If records are unavailable, please have 
the provider so indicate.  

2.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and C.F.R. §  3.159; 
as well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002) is fully satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to substantiate his service connection 
claim for a dental disorder to include 
due to trauma for the purpose of 
obtaining VA outpatient dental treatment 
under 38 C.F.R. §§ 3.381, 17.161, 17.162; 
(2) about the information and evidence 
that VA will seek to provide; (3) about 
the information and evidence the claimant 
is expected to provide; and (4) request 
or tell him to provide any evidence in 
his possession that pertains to his 
dental claim, including the 
identification of the tooth/teeth 
extracted in service and the reason for 
extraction.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
remaining on appeal.

3.  Following completion of 1 and 2 
above, the RO should contact the National 
Personnel Records Center (NPRC) to obtain 
the service medical and personnel records 
to locate any notice of dental benefits 
that the service department was supposed 
to give the veteran and to identify the 
tooth/teeth that was extracted, which was 
noted on the November 1983 examination 
report, and the reason for extraction.  

4.  After completion of the above, the RO 
should schedule the veteran for a dental 
examination in order to determine whether 
any teeth were extracted in service and 
whether the extraction(s) was due to the 
trauma sustained by the veteran on 
February 27, 1983.    The examiner should 
be requested to review the claims folder 
and the service dental and medical 
records and must indicate in the 
examination report that such review was 
performed.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran has a dental disorder (to include 
tooth extraction) due to trauma as a 
result of some incident of active 
service, to include a personal assault on 
February 27, 1983.  A complete rationale 
should be provided for any opinion given.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

5.  Thereafter, the claims file should be 
referred to the VA Medical Center (VAMC) 
to adjudicate the veteran's claim for 
outpatient dental treatment.  In 
considering the claim, the VAMC should 
specifically note whether the service 
department complied with the notification 
provisions of 38 U.S.C.A. § 1712(b)(2).  
If there is no certification of record, 
the VAMC should so state.

6.  After completion of the above 
development and adjudication by the VAMC 
of the claim for outpatient dental 
treatment, the RO should readjudicate the 
issue of service connection for a dental 
disorder to include as a result of trauma 
for the purpose of obtaining VA 
outpatient treatment.  In adjudicating 
the claim, the RO should consider the 
provisions of 38 C.F.R. §§ 3.381 and 
4.150 (2003).  If the determination 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§§ 3.381, 4.150, 17.161 and 17.162, and 
afforded an appropriate period of time to 
respond.

7.  The RO should issue the veteran and 
his representative a statement of the 
case as to the issue of entitlement to 
service connection for tinnitus.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the veteran and his 
representative the requisite period of 
time for a response.

8.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



